DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11-18 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Pettersson et al. (US 2015/0049186 A1) (hereinafter Pettersson).
Regarding claim 11, Pettersson teaches a sensor assembly [measuring machine] (see Abstract), comprising: a frame [frame structure] (see Figs. 1 and 4); and a sensor device [probe head 13] movably coupled to the frame [coupled to frame structure] (Para [0078], see Fig. 1), wherein the sensor device is movably coupled to the frame with an actuator, the actuator configured to cause the sensor to move relative to the frame in at least one degree of motion [sensor device coupled to a frame member through vertical rod 11 and carriage 10, each of which are movable relative to the frame by a drive mechanism] (Para [0077-0078], see Fig. 1).
Regarding claim 12, Pettersson as applied to claim 11 above teaches the claimed invention, in addition to wherein the actuator is a first actuator of a plurality of actuators, and wherein the sensor device is movably coupled to the frame with the plurality of actuators, each of the plurality of actuators configured to cause the sensor to move relative to the frame in one of a plurality of degrees of motion [sensor device coupled to frame member through vertical rod 11 and carriage 10, each of which are movable relative to the frame by a drive mechanism] (Para [0077-0078], see Fig. 1).
Regarding claim 13, Pettersson as applied to claim 12 above teaches the claimed invention, in addition to wherein at least one of the plurality of degrees of motion is rotational [probe head with ability to rotate] (Para [0078, 0159], see Fig. 1).
Regarding claim 14, Pettersson as applied to claim 12 above teaches the claimed invention, in addition to wherein each of the plurality of degrees of motion is orthogonal from the other degrees of motion of the plurality of degrees of motion [vertical and horizontal movement] (Para [0077-0078], see Fig. 1). 
Regarding claim 15, Pettersson as applied to claim 12 above teaches the claimed invention, in addition to wherein the plurality of degrees of motion comprises at least three degrees of motion that are translational, and at least three degrees of motion that are rotational (Para [0049-0050]).
Regarding claim 16, Pettersson as applied to claim 11 above teaches the claimed invention, in addition to wherein the sensor device comprises a sensor element oriented to sense at an angle relative to the at least one degree of motion [probe head with ability to rotate] (Para [0078, 0159], see Fig. 1).
Regarding claim 17, Pettersson as applied to claim 16 above teaches the claimed invention, in addition to wherein the sensor element is configured to rotate about the at least one degree of motion [probe head with ability to rotate] (Para [0078, 0159], see Fig. 1).
Regarding claim 18, Pettersson as applied to claim 11 above teaches the claimed invention, in addition to wherein the sensor device comprises a sensor element oriented to sense at a variable angle relative to the at least one degree of motion [probe head with ability to rotate] (Para [0049-0050, 0078, 0159], see Fig. 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID Z HUANG whose telephone number is (571)270-5360. The examiner can normally be reached Monday - Friday, 10:00 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID Z HUANG/           Primary Examiner, Art Unit 2855